Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 2,
2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 2, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00326-CV
____________
 
IN RE DENNIS GREGORY DODSON, II, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 11, 2006, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relator
asked this court to compel the Honorable Kenneth Keeling, presiding judge of
the 278th District Court of Grimes County, to hold a hearing on relator=s motion for bail, motion for new trial, motion for community
service, and motion Ademanding compliance with Texas ministerial duties.@ 

Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 2, 2006.
Panel consists of
Chief Justice Hedges, Justices Yates and Guzman.